DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 12, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Foreign Pat. (WO 2016/081925 A1) 
Foreign discloses the invention including:
Claim 1; a housing 100 having an inlet 130, configured to be in fluid communication with a reservoir of water, and an outlet 141 configured to be in fluid communication with a mouthpiece; the housing defining a throughbore (see Fig. 11) connecting the inlet and the outlet; a receptacle 128 configured to contain an additive; and a selector (150, 152 or 154), the selector being movable between an engaged position in which the selector is engaged with the receptacle and a disengaged position in which the selector is disengaged from the receptacle, in the engaged position the selector permitting fluid communication between the receptacle and the throughbore and in the disengaged position the selector preventing fluid communication between the receptacle and the throughbore (see par. 0034); wherein the selector defines a throughbore, the selector throughbore being aligned with the housing throughbore in the engaged and the disengaged positions.
Claim 2; wherein the additive is a liquid additive including one or more flavourings, one or more sugars, one or more electrolytes, caffeine, one or more carbohydrates, one or more sweeteners, one or more vitamins and/or any other suitable additive (see para. 0004).
Claim 5; wherein the selector rotates in moving from the disengaged to the engaged position (see Fig. 13).
Claim 6; wherein the selector rotates 180 or a multiple of 180 degrees in moving between the disengaged and the engaged positions (see Fig. 13).
Claim 8; at least one indication mechanism 159.
Claim 12; a one way valve 135.
Claim 13; wherein the housing inlet includes a one way valve 135.
Claim 15; interior void 10.
Claim 20; an upper housing 20 and a lower housing 10.


Allowable Subject Matter
Claims 26, 28-30, and 32 are allowed.
Claim 4, 10, 22, 23, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724